I dissented from the action of the majority, in setting aside the affirmance of this case on certificate and in denying the motion to affirm, for the following reasons: The record discloses that the judgment sought to be reviewed was rendered May 19, 1937, to which the defendant below, Yellow Cab Corporation of Dallas, excepted, gave notice of appeal, and, within 20 days after its motion for a new trial was overruled, filed a bond properly conditioned as an appeal bond, also superseding the judgment. This, in my opinion, perfected the appeal, and, as appellant failed to file a transcript of the record within the time prescribed, no reason appearing why the transcript was not filed, appellee was entitled to have the judgment affirmed on certificate as against appellant and the sureties on the bond.
The statute, in my opinion, furnishes two distinct, noncumulative proceedures, to be pursued in chronological order, for the review of a case: First, by giving notice of appeal in open court, followed by filing, within the 20-day period prescribed, the bond, conditioned as required by statute; and, second, if the case is not brought up by the first method, it may, by following the proceedure prescribed, be brought up by writ of error at any time within 6 months after final judgment; and, in such case, jurisdiction of the appellate court attaches on service of the citation in error, as held by the Supreme Court in Adams v. Bida, 125 Tex. 458, 84 S.W.2d 693.
The Yellow Cab Corporation having pursued the only method for review available at the time the bond in question was filed, it is my opinion that, as a matter of law, an appeal was perfected, notwithstanding certain recitals in the bond, to wit, that defendant "desires to sue out a writ of error," also designating the parties as "plaintiff in error" and "defendant in error." As notice of appeal was given, the filing of the bond within the 20-day period perfected the appeal, hence the statute wrote into the bond the correct designation of the parties, as "appellant" and "appellee," and this without regard to the language actually employed. Article 2252, R.S. 1925.
The argument of the majority, to the effect that the bond cannot be so construed, because the obligors were bound for a certain undertaking, that is to say, the *Page 1196 
suing out of a writ of error, and not for the prosecution of an appeal, in my opinion, is answered by the statutory requirement for identical provisions for the bond, whether a review is sought by direct appeal or by writ of error, therefore, in the nature of the case, the obligations assumed would not be more onerous in one instance than in the other.
But, if it be conceded that the two methods of review are cumulative — that is, that either may be pursued, at the choice of the party seeking review — which method was actually adopted in the instant case? Yellow Cab Corporation gave notice of appeal in open court, and, consistent with this action, within the 20-day period, filed a bond conditioned as prescribed by statute; thus leaving nothing undone to perfect an appeal. On the other hand, to bring a case up by writ of error, the statute requires the filing of a written petition with the clerk within 6 months after final judgment, articles 2255-2257, and "at the time" a writ of error bond shall be filed, etc., article 2258; thereupon the clerk shall issue citation in error, articles 2259, 2260, and service thereof perfected. Article 2261.
In the instant case, the petition required by statute was not filed, neither was citation issued, consequently none was served; the only thing that even staggers at suing out a writ of error is the language used in the bond, stating a desire to sue out a writ of error, and designating the parties as "plaintiff in error" and "defendant in error"; all of which, in my opinion, should be disregarded, as the law will give the bond the status of an appeal bond, in that it was filed after notice of appeal in open court and within 20 days after the motion for a new trial was overruled; and the statute, article 2252, will write into the bond the correct designation of the parties, as "appellant" and "appellee."
Reversing the case: If, instead of a motion to affirm on certificate, plaintiff below had filed a motion to dismiss the appeal, on the ground that, because of the language heretofore set out, the bond did not perfect an appeal, can it be doubted that, in view of article 2252, R.S., the correct designation of the parties would be imported into the bond, and that, under the facts stated, it would be held to have perfected the appeal? I think not.
I am of opinion that the action of the court first taken, affirming the judgment, was correct, and that the subsequent action of the majority, setting aside the action of the court and refusing to affirm on certificate, was erroneous.